Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the analysis provided in the Remarks dated 10/27/2021 and amended claims associated therewith, and concurrently finds the claims to be eligible under §103.  
As per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia capturing user search data from a user device, the user search data captured during an interaction between the user device and a promotion and marketing service website or application, wherein the capturing of the user search data comprises receiving information via an input at a user interface displayed on the user device and extracting at least location specific data and a category or sub-category data from the information received via the input, wherein the user search data is captured from browsing activity and character input, wherein the browsing activity includes icon selection and -navigation of a hierarchal structure presented as the promotion and marketing service website or application, and wherein the at least location specific data is a location of the user device; storing, in a user search data database, the user search data with other user search data, the other user search data captured from one or more other user devices; calculating, via a processor, a real-time demand using data stored in the user search data database, wherein the calculation of the real-time demand comprises: generating an identification pair for the user search data, the identification pair comprising a first classification and a second classification, the first classification identifying at least a category of promotion, and the second classification identifying a location identified by the location specific data; and distributing the real-time demand to multiple hyper-locations within the location identified by the location specific data, multiple sub-categories among the category of the promotion, and multiple price points; and determining, via the processor, the real time demand on a per category or sub-category, per location or hyper-location, and per price range basis.  The closest prior art of record is Niessen in Office Action dated 08/27/2021 wherein Niessen ¶0010 teaches predicting customer demand at the micro-segment level to establish pricing that maximizes return on fixed investment for the merchant.  However, Niessen alone or in combination with the prior art of record Ives and Satyavolu does not teach the above limitations.   
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/KURTIS GILLS/               Primary Examiner, Art Unit 3623